ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20 — 10(b), following a motion for discipline by consent in DRB 12-433 of STANLEY E. MARCUS of NEWARK, who was admitted to the bar of this State in 1970;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 5.4(a)(sharing legal fees with nonlawyer employees) and RPC 7.3(d)(compensating or giving anything of value to a person to recommend or secure the lawyer’s employment by a client, or as a reward for having made a recommendation resulting in the lawyer’s employment by a client);
And the parties having agreed that respondent’s conduct violated RPC 5.4(a) and RPC 7.3(d), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0069E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that STANLEY E. MARCUS of NEWARK is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*494ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.